DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prusty et al. (CA 2,788,267) in view of Hoffmann Mineral (Functional Fillers for Coatings) and Weiss et al. (2013/0338264).
Regarding claims 1, 3-6 and 12 :  Prusty et al. teach a composition comprising 10 to 98 wt% polyamide A, a melamine polymer, 1 to 40 wt% glass fibers C/1, 0.05 to 3 wt% CuI/KI C/3 (Examples; Claim 1; page 26, lines 13-17).  Prusty et al. teach adding from 1 to 50 wt% of silica particulate fillers (page 26, lines 13-17).  Prusty et al. teach from 0 to 70 wt% of further additives (page 1, line 10).
The amount of glass fibers overlap the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Prusty et al. fail to teach the claimed silica filler.
However, Hoffman Mineral teaches commercial silica fillers that are a combination of mineral fillers as claimed that provide significant reduction in abrasivity effect when being processed, have an excellent dispersion behavior and improved mechanical properties (pages 12 and 25).  Hoffman Mineral teaches that the fillers are used in thermoplastic polyamide compositions (page 14).  Hoffmann Mineral teaches commercially available fillers that meet the claimed weight percentage of the claimed minerals and aluminum (pages 10 and 12).  Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, and Sillikolloid P87 meet the claimed ranges, BET specific surface area and oil absorption value (pages 10 and 12). 
	It would have been obvious to one of ordinary skill in the art to use one of the commercially available products taught by Hoffmann Mineral, such as Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, or Sillikolloid P87 as the silica filler in Prusty et al. to provide a commercially available product that combines three of the desired particular filler types, and provides reduction in abrasivity effect when being processed, excellent dispersion behavior, and improved mechanical properties.
	Prusty et al. fail to teach melamine cyanurate.
	However, Weiss et al. teach adding about 5.0% to about 35.0 wt% [0114] of melamine cyanurate [0108-0109] as an additional flame retardant to a polyamide [0001, 0038, 0053, 0055; Claim 11] composition that already comprises a melamine polymer [Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 5.0 to about 35.0 wt% of melamine cyanurate as taught by Weiss et al. to the composition of Prusty et al. to improve the flame retardance of the composition.  It would have been obvious to optimize the amount added for the desired flame retardance.  
Regarding claims 7 and 8:  Prusty et al. teach a fiber, oil or molding (Examples; Claims 8 and 9).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prusty et al. (CA 2,788,267) in view of Hoffmann Mineral (Functional Fillers for Coatings) and Weiss et al. (2013/0338264).
Prusty et al. teach a composition comprising 10 to 98 wt% polyamide A, a melamine polymer, 1 to 40 wt% glass fibers C/1, 0.05 to 3 wt% CuI/KI C/3 (Examples; Claim 1; page 26, lines 13-17).  Prusty et al. teach adding from 1 to 50 wt% of silica particulate fillers (page 26, lines 13-17).  Prusty et al. teach from 0 to 70 wt% of further additives (page 1, line 10).
The amount of glass fibers overlap the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Prusty et al. fail to teach the claimed silica filler.
However, Hoffman Mineral teaches commercial silica fillers that are a combination of mineral fillers as claimed that provide significant reduction in abrasivity effect when being processed, have an excellent dispersion behavior and improved mechanical properties (pages 12 and 25).  Hoffman Mineral teaches that the fillers are used in thermoplastic polyamide compositions (page 14).  Hoffmann Mineral teaches commercially available fillers that meet the claimed weight percentage of the claimed minerals and aluminum (pages 10 and 12).  Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, and Sillikolloid P87 meet the claimed ranges, BET specific surface area and oil absorption value (pages 10 and 12). 
	It would have been obvious to one of ordinary skill in the art to use one of the commercially available products taught by Hoffmann Mineral, such as Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, or Sillikolloid P87 as the silica filler in Prusty et al. to provide a commercially available product that combines three of the desired particular filler types, and provides reduction in abrasivity effect when being processed, excellent dispersion behavior, and improved mechanical properties.
	Prusty et al. fail to teach melamine cyanurate.
	However, Weiss et al. teach adding about 5.0% to about 35.0 wt% [0114] of melamine cyanurate [0108-0109] as an additional flame retardant to a polyamide [0001, 0038, 0053, 0055; Claim 11] composition that already comprises a melamine polymer [Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 5.0 to about 35.0 wt% of melamine cyanurate as taught by Weiss et al. to the composition of Prusty et al. to improve the flame retardance of the composition.  It would have been obvious to optimize the amount added for the desired flame retardance.  

Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prusty et al. (CA 2,788,267) in view of Hoffmann Mineral (Functional Fillers for Coatings) and Weiss et al. (2013/0338264).
Prusty et al. teach a composition consisting of 10 to 98 wt% polyamide A, a melamine polymer, 1 to 40 wt% glass fibers C/1, 0.05 to 3 wt% CuI/KI C/3 (Examples; Claim 1; page 26, lines 13-17).  Prusty et al. teach adding from 1 to 50 wt% of silica particulate fillers (page 26, lines 13-17).  Prusty et al. teach from 0 to 70 wt% of further additives (page 1, line 10).
The ranges taught overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Prusty et al. fail to teach the claimed silica filler.
However, Hoffman Mineral teaches commercial silica fillers that are a combination of mineral fillers as claimed that provide significant reduction in abrasivity effect when being processed, have an excellent dispersion behavior and improved mechanical properties (pages 12 and 25).  Hoffman Mineral teaches that the fillers are used in thermoplastic polyamide compositions (page 14).  Hoffmann Mineral teaches commercially available fillers that meet the claimed weight percentage of the claimed minerals and aluminum (pages 10 and 12).  Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, and Sillikolloid P87 meet the claimed ranges, BET specific surface area and oil absorption value (pages 10 and 12). 
	It would have been obvious to one of ordinary skill in the art to use one of the commercially available products taught by Hoffmann Mineral, such as Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, or Sillikolloid P87 as the silica filler in Prusty et al. to provide a commercially available product that combines three of the desired particular filler types, and provides reduction in abrasivity effect when being processed, excellent dispersion behavior, and improved mechanical properties.
	Prusty et al. fail to teach melamine cyanurate.
	However, Weiss et al. teach adding about 5.0% to about 35.0 wt% [0114] of melamine cyanurate [0108-0109] as an additional flame retardant to a polyamide [0001, 0038, 0053, 0055; Claim 11] composition that already comprises a melamine polymer [Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 5.0 to about 35.0 wt% of melamine cyanurate as taught by Weiss et al. to the composition of Prusty et al. to improve the flame retardance of the composition.  It would have been obvious to optimize the amount added for the desired flame retardance.  

Claims 1, 3-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prusty et al. (CA 2,788,267) in view of Zehnder et al. (Calcined neuburg siliceous earth in thermoplastics; Polyamide 6 and 66) and Weiss et al. (2013/0338264).
Regarding claims 1, 3-6 and 12 :  Prusty et al. teach a composition comprising 10 to 98 wt% polyamide A, a melamine polymer, 1 to 40 wt% glass fibers C/1, 0.05 to 3 wt% CuI/KI C/3 (Examples; Claim 1; page 26, lines 13-17).  Prusty et al. teach adding from 1 to 50 wt% of silica particulate fillers (page 26, lines 13-17).  Prusty et al. teach from 0 to 70 wt% of further additives (page 1, line 10).
The amount of glass fibers overlap the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Prusty et al. fail to teach the claimed silica filler.
However, Zehnder et al. teach that Aktifit AM provides improved properties in polyamide compositions (whole document).
	It would have been obvious to one of ordinary skill in the art to use one the commercially available Aktifit AM as taught by Zehnder et al. as the silica filler in Prusty et al. to provide a commercially available product that combines three of the desired particular filler types, and provides improved properties in polyamide compositions.
	Prusty et al. fail to teach melamine cyanurate.
	However, Weiss et al. teach adding about 5.0% to about 35.0 wt% [0114] of melamine cyanurate [0108-0109] as an additional flame retardant to a polyamide [0001, 0038, 0053, 0055; Claim 11] composition that already comprises a melamine polymer [Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 5.0 to about 35.0 wt% of melamine cyanurate as taught by Weiss et al. to the composition of Prusty et al. to improve the flame retardance of the composition.  It would have been obvious to optimize the amount added for the desired flame retardance.  
Regarding claims 7 and 8:  Prusty et al. teach a fiber, oil or molding (Examples; Claims 8 and 9).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prusty et al. (CA 2,788,267) in view of Zehnder et al. (Calcined neuburg siliceous earth in thermoplastics; Polyamide 6 and 66) and Weiss et al. (2013/0338264).
Prusty et al. teach a composition comprising 10 to 98 wt% polyamide A, a melamine polymer, 1 to 40 wt% glass fibers C/1, 0.05 to 3 wt% CuI/KI C/3 (Examples; Claim 1; page 26, lines 13-17).  Prusty et al. teach adding from 1 to 50 wt% of silica particulate fillers (page 26, lines 13-17).  The composition of Prusty et al. is free of magnesium hydroxide (Examples).  Prusty et al. teach from 0 to 70 wt% of further additives (page 1, line 10).
The amount of glass fibers overlap the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Prusty et al. fail to teach the claimed silica filler.
However, Zehnder et al. teach that Aktifit AM provides improved properties in polyamide compositions (whole document).
	It would have been obvious to one of ordinary skill in the art to use one the commercially available Aktifit AM as taught by Zehnder et al. as the silica filler in Prusty et al. to provide a commercially available product that combines three of the desired particular filler types, and provides improved properties in polyamide compositions.
	Prusty et al. fail to teach melamine cyanurate.
	However, Weiss et al. teach adding about 5.0% to about 35.0 wt% [0114] of melamine cyanurate [0108-0109] as an additional flame retardant to a polyamide [0001, 0038, 0053, 0055; Claim 11] composition that already comprises a melamine polymer [Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 5.0 to about 35.0 wt% of melamine cyanurate as taught by Weiss et al. to the composition of Prusty et al. to improve the flame retardance of the composition.  It would have been obvious to optimize the amount added for the desired flame retardance.  

Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prusty et al. (CA 2,788,267) in view of Zehnder et al. (Calcined neuburg siliceous earth in thermoplastics; Polyamide 6 and 66) and Weiss et al. (2013/0338264).
Regarding claims 24-27:  Prusty et al. teach a composition consisting of 10 to 98 wt% polyamide A, a melamine polymer, 1 to 40 wt% glass fibers C/1, 0.05 to 3 wt% CuI/KI C/3 (Examples; Claim 1; page 26, lines 13-17).  Prusty et al. teach adding from 1 to 50 wt% of silica particulate fillers (page 26, lines 13-17).  Prusty et al. teach from 0 to 70 wt% of further additives (page 1, line 10).
The ranges taught overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Prusty et al. fail to teach the claimed silica filler.
However, Zehnder et al. teach that Aktifit AM provides improved properties in polyamide compositions (whole document).
	It would have been obvious to one of ordinary skill in the art to use one the commercially available Aktifit AM as taught by Zehnder et al. as the silica filler in Prusty et al. to provide a commercially available product that combines three of the desired particular filler types, and provides improved properties in polyamide compositions.
	Prusty et al. fail to teach melamine cyanurate.
	However, Weiss et al. teach adding about 5.0% to about 35.0 wt% [0114] of melamine cyanurate [0108-0109] as an additional flame retardant to a polyamide [0001, 0038, 0053, 0055; Claim 11] composition that already comprises a melamine polymer [Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 5.0 to about 35.0 wt% of melamine cyanurate as taught by Weiss et al. to the composition of Prusty et al. to improve the flame retardance of the composition.  It would have been obvious to optimize the amount added for the desired flame retardance.  
	

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged unexpected results from the claimed invention.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Baierweck et al.  Beierweck et al. teach passing a GWFI test at 960°C and 1 mm, 2 mm and 3 mm (Table).  It is important to note that not all of the instant inventive examples passed the GWFI test at 960°C and 0.75 mm.
3)  Comparative Example 3 in the declaration has the same results as inventive examples 12-14.
4)  The Applicant has admitted (Remarks filed 9/16/2022, page 10) that the claimed invention does not achieve better results in all embodiments.  
	The Applicant has alleged that Baierweck et al. teach against using melamine cyanurate in conjunction with a mineral filler.  This is not persuasive because Baierweck et al. require using melamine cyanurate in conjunction with a mineral filler (column 1, lines 8-17; Examples; Claim 1).  Therefore, there is a reasonable expectation of success of providing a useful flame retardant polyamide having good mechanical properties, particularly passing a GWFI test (Examples).  It is particularly noted that Baierweck et al. teach that their composition also has “good mechanical properties” (column 1, lines 51-53; column 9, lines 14-21).
The Applicant has made the argument that Hoffmann fails to suggest the use of their product in as a flame retardant in a thermoplastic molding.  The Applicant has made the argument there is no reasonable expectation of success of the Hoffmann product to provide improved flame retardance.  It is not necessary that Hoffmann specifies “flame retardant”.  Hoffmann teaches other advantages that their products provide to polyamide composition.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  See MPEP 2144.
The Applicant alleges that Hoffmann merely discloses fillers for coatings.  This is incorrect.  Hoffmann teaches using their fillers in polyamide thermoplastic compositions (page 14).
The Applicant has made the argument that the advantageous properties of Hoffmann are irrelevant with respect to a solid thermoplastic molding composition.  This is not persuasive because improved mechanical properties are desired in solid molding compositions.  Also, improved dispersion is desired to uniformly distribute the filler in the composition.  
The Applicant has made the argument that there is no apparent reason for the skilled artisan to select the filler in Hoffman as a substitute for the filler in CA ‘267.  This is not persuasive because Prusty et al. already teach adding silica particulate fillers.  It would have been obvious to use the silica particulate filler of Hoffmann to use a silica filler having an excellent dispersion behavior and providing improved mechanical properties.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to one of ordinary skill in the art to use one the commercially available Aktifit AM as taught by Zehnder et al. as the silica filler in Prusty et al. to provide a commercially available product that combines three of the desired particular filler types, and provides improved properties in polyamide compositions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763